Pursuant to Rule II, Section 5(E)(1) of the Supreme Court Rules for the Government of the Judiciary of Ohio, the five-judge commission appointed to consider the above-cited matter met by telephone conference on October 30,1995, Demis, J., not participating, to consider the report of the hearing panel of the Board of Commissioners on Grievances and Discipline in the above-cited matter dated October 27, 1995.
The five-judge commission hereby orders, effective October 30, 1995, that the parties may file written briefs with the Supreme Court on or before 1:30 p.m. on Wednesday, November 1, 1995. Briefs may be filed by facsimile transmission with a subsequent original to be filed with the court.